In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-20-00047-CV
          _______________________________




          IN RE LANDSTAR RANGER, INC.




             Original Mandamus Proceeding




       Before Morriss, C.J., Burgess and Stevens, JJ
                                             ORDER

       On July 31, 2020, Landstar Ranger, Inc. (Relator), filed a motion for emergency relief

pending a decision by this Court on its petition for writ of mandamus. The motion for emergency

relief asks this Court to stay the trial court’s June 12 and July 14, 2020, rulings requiring that in-

person oral depositions of out-of-state Landstar corporate representatives Shelly Seaton and Kyle

Abbot be taken in Texas on August 17 and 18, 2020. Relator’s request for emergency relief cites

a risk of harm to its corporate representatives should they be required to travel and to attend in-

person depositions in Dallas in the middle of the COVID-19 pandemic.

       By letter dated August 4, 2020, Relator advised this Court that on August 3, the trial court

denied its motion for reconsideration of the aforementioned rulings but determined that Seaton’s

deposition could be conducted via Zoom or in person in Illinois, to be determined by the Plaintiff’s

counsel.   Relator further advised this Court that Plaintiff’s counsel indicated that Seaton’s

deposition would be conducted in person and not via Zoom. On August 5, Relator filed a

supplemental record which includes the trial court’s August 4 order as previously outlined.

       After reviewing Relator’s motion for emergency relief, this Court is of the opinion that the

temporary relief requested should be granted and that the depositions of Seaton and Abbot should

be stayed pending the ruling of this Court on Relator’s petition for writ of mandamus.

       Therefore, the August 17 deposition of Abbot and the pending deposition of Seaton are

hereby stayed pending the ruling of this Court on the petition for writ of mandamus.




                                                  2
      IT IS SO ORDERED.



                              BY THE COURT



Date: August 13, 2020




                          3